Mr. Justice Waterman delivered the opinion of the Court. It is contended that the evidence shows that the cause of this accident was that the Grand Trunk train was running at an excessive rate of speed. Let it be admitted that the Grand Trunk train was running at an excessive rate of speed; that the Grand Trunk company was negligent and that a verdict should have been returned against it, what follows? Hot that appellant was guilty of no negligence, and that it should have been acquitted, but that the Grand Trunk company has escaped what it ought to have received. That is not a matter of which appellant can complain. Appellee was a passenger upon appellant’s car; for her safety appellant was bound to exercise the highest diligence and care. The evidence shows that it did not do so, and that in consequence thereof she was injured. Under the evidence the plaintiff was clearly entitled to a verdict against appellant; there could be but one question for the jury to hesitate about, and that was as to the amount of damages to be awarded. Appellant introduced no evidence; the narration of the injuries received by the plaintiff; her pain and suffering; consequent defect in her vision; loss of flesh and apparently permanent disability in consequence of the accident, was long and particular. Two physicians and two neighbors also testified as to these matters. Ho attempt to contradict this evidence was made. The jury should have been instructed, as asked, that exemplary damages could not be given. If, from the evidence here presented, it appeared that anything more than compensatory damages had been awarded, we should reverse the judgment. From a careful examination of the voluminous evidence as to the plaintiff’s injuries, we are satisfied that they were very severe, and are permanent.. Appellant seems to have thought that the evidence in this regard could not well be disputed. There is no reason to think that the jury or another jury, properly instructed, would give a less sum. We can not say that in our judgment the jury gave more than it ought. There was no error in refusing to submit’ appellant’s special questions to the jury; neither of them was vital. The judgment of the Superior Court is therefore affirmed.